                                          Case 5:18-cv-04511-BLF Document 55 Filed 08/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         SHIKEB SADDOZAI,
                                  11                                                    Case No. 18-cv-04511-BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                     FOURTH EXTENSION OF TIME
 United States District Court




                                  13                                                    TO FILE OPPOSITION
                                  14     BOLANES, et al.,
                                  15                  Defendants.
                                  16                                                    (Docket No. 54)

                                  17

                                  18          Plaintiff, a state prisoner currently housed at the Salinas Valley State Prison
                                  19   (“SVSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983 against
                                  20   personnel and medical staff at Corcoran State Prison. On July 11, 2019, the Court issued
                                  21   an order of service directing Defendants to file a dispositive motion. Dkt. No. 14. On
                                  22   January 30, 2020, Defendants filed a motion for summary judgment. Dkt. No. 31.
                                  23   Plaintiff has filed a motion for a fourth extension of time of 60 days to file opposition to
                                  24   the motion for summary judgment due to prison lockdown, lack of access to law library
                                  25   services and resources related to the COVID-19 pandemic, as well as delays in receiving
                                  26   court orders. Dkt. No. 54.
                                  27          Good cause appearing, Plaintiff’s motion is GRANTED IN PART. Plaintiff is
                                  28
                                            Case 5:18-cv-04511-BLF Document 55 Filed 08/28/20 Page 2 of 2




                                   1   granted an extension of time of thirty (30) days, such that his opposition is due no later
                                   2   than September 21, 2020. Defendants’ reply shall be filed no later than fourteen (14)
                                   3   days after Plaintiff’s opposition is filed.
                                   4             This order terminates Docket No. 54.
                                   5             IT IS SO ORDERED
                                   6   Dated: __August 28, 2020____                            ________________________
                                                                                               BETH LABSON FREEMAN
                                   7
                                                                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Order Granting Fourth Ext. of Time to File Opposition
                                  27   PRO-SE\BLF\CR.18\04511Saddozai_eot_opp4


                                  28
